Case 2:17-cr-20406-PDB-RSW ECF No. 234, PageID.2698 Filed 01/04/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES,

             Plaintiff,
v.                                            Case No. 17-cr-20406
                                              District Judge Paul D. Borman
ALPHONS IACOBELLI,

             Defendant.               /

  ORDER GRANTING GOVERNMENT'S MOTION FOR REDUCTION IN
     SENTENCE PURSUANT TO FEDERAL RULE OF CRIMINAL
                    PROCEDURE 35(b)

                                BACKGROUND

      On December 23, 2020, the Government filed a Motion for Reduction in

Sentence pursuant to Federal Rule of Criminal Procedure 35(b). (ECF No. 232.)

On February 23, 2020 Defendant filed a Response. (ECF No. 233.)

      At the sentencing, the Government filed a Sentencing Guideline 5K1.1

motion for a downward departure requesting a 76-month sentence, based on his

cooperation against other individuals. The Government stated that his cooperation

was not yet complete.

      On August 27, 2018, the Court sentenced Defendant Iacobelli to 66 months

of imprisonment. Defendant had faced an advisory Sentencing Guideline Range of

96 months.



                                          1
Case 2:17-cr-20406-PDB-RSW ECF No. 234, PageID.2699 Filed 01/04/21 Page 2 of 3




      The Government filed the instant Motion on December 23, 2020, pursuant to

Federal Rule of Criminal Procedure 35(b)(2)(B) stating that his cooperation,

provided to the Government within one year of his sentencing, contributed to its

criminal and civil investigation of the United Auto Workers Union, and auto

companies' Joint Training Centers. The Government requested a 20 percent

reduction from Defendant's 66-month sentence down to 52 months incarceration.

      Defendant's Response requested a reduced sentence of not more than 36

months, a recommendation to the Bureau of Prisons (BOP) that Defendant "be

considered for home confinement at the earliest possible date and that he serve any

quarantine period at home." (ECF No. 233, PageID 2697.) Defendant's counsel

asserts that because of Iacobelli's cooperation, a member of Defendant's family

suffered a financial injury in his employment likely linked to his cooperation. (Id.

at PageID 2694.) Defendants counsel further stated that his family residence is

subjected to "drive-bys," that they find intimidating. (Id., PageID 2695.) Defendant

further asserts that because of the COVID-19 pandemic, he has not been able to

have family visits, and has significantly limited "yard time" during his

incarceration.

                                   DISCUSSION

      Defendant Iacobelli was a central figure in this long-running conspiracy,

which involved significant corruption and, for him, massive personal greed.

                                          2
Case 2:17-cr-20406-PDB-RSW ECF No. 234, PageID.2700 Filed 01/04/21 Page 3 of 3




Subsequent to his sentencing, Defendant provided significant cooperation to the

Government's investigation of this conspiracy resulting in two Government

requests to the Court for reduction of his sentence.

      The Government requests a reduction to 52 months. Defendant requests a

reduction to not more than 36 months.

                                  CONCLUSION

      The Court GRANTS the Government's Rule 35(b) Motion, and after

considering Defendant's Response as well setting forth his good conduct in prison

and the significant negative impact of the COVID-19 pandemic in prison, will

reduce the sentence to 48 months (four years) incarceration.

      The Court finds that to reduce the sentence below 48 months would

undermine the seriousness of the offenses, and the need to promote just

punishment and respect for the law. At the same time, the Court recognizes his

significant post-sentence cooperation. The Court recommends that at the tail-end of

his sentence, he be considered for home confinement at the earliest possible date,

rather than halfway-house confinement.

      SO ORDERED.

DATED: January 4, 2021                  s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE




                                          3
